Citation Nr: 1710758	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  15-35 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to July 1962, March 1990 to July 1990, and May 1 to 9, 1992. 

This appeal is before the Board of Veterans' Appeals (Board) from a May 2013 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  It has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his September 2015 substantive appeal, the Veteran indicated that he did not wish to have a Board hearing.  The AOJ certified the appeal to the Board in October 2015.  The Veteran was provided a letter from the AOJ notifying him that his appeal had been certified to the Board; the date of the letter is unclear.  In September 2016, the Board sent the Veteran a letter notifying him that his appeal had formally been placed on the Board's docket.  In an October 2016 communication, the Veteran requested a hearing at his local RO.  In a March 2017 Informal Hearing Presentation, the Veteran's representative reiterated the Veteran's request for a hearing before the Board at his local RO, and requested that the appeal be remanded for such a hearing.   The Veteran's appeal should thus be remanded for a hearing at his local RO.  See 38 C.F.R. §§ 20.700, 20.703.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board hearing, either in-person or via videoconference, before a Veterans Law Judge at his local RO.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




